                                                               .
                                              USDCSDNY
                                              DOCUMENT
                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                 DATE FILED: 7 1 IU
----------------------------------- x
In re STAGE PRESENCE, INC.,                       Chapter 11

          Debtor.                                  Case No.
----------------------------------- x           12-10525 (MEW)
MUSIC MIX MOBILE, LLC, JEFF SHAW
PRODUCTIONS, INC., ONE FOOT
PRODUCTIONS, LLC, V.I.P. PROMPTING
CORPORATION, IDEA ASYLUM
PRODUCTIONS, INC., KENIGMA, INC.,              18-cv-10662 (JSR)
EAST SHORE SOUND, INC., WEUSI
BARAKA CHAPMAN, LLOYD JORDAN, and              OPINION AND ORDER
GEORGE M. BERA,

          Plaintiffs,

                    -v-

~LLEN NEWMAN, MATTHEW WEINER,    STAGE
PRESENCE, INC., ONE FOR EACH    ISLAND
LTD., GREGORY MARQUETTE, and    "XYZ
CORP.", being the fictitious    name
of one or more entities,                        Adv. Pro. No.
                                                15-01392 (MEW)
          Defendants.
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

        Plaintiffs Music Mix Mobile, LLC, Jeff Shaw Productions,
                                                                     I
Inc., One Foot Productions, LLC, V.I.P. Prompting Corporation,

Idea Asylum Productions, Inc., Kenigma, Inc., East Shore Sound,

Inc., Weusi Baraka Chapman, Lloyd Jordan, and George M. Bera

appeal from several orders issued in an adversary proceeding

before the bankruptcy court (Wiles, J.). ECF No. 14. Defendants

Allen Newman and Matthew Weiner oppose, and Weiner requests the

imposition of sanctions. ECF Nos. 15, 16. For the reasons below,
the bankruptcy court's orders are affirmed in all relevant

respects, and Weiner's request for sanctions is denied.

                               Background

     This bankruptcy appeal arises from a television production

of a live concert in Washington, D.C. Plaintiffs-Appellants are

employees and vendors who contracted with Debtor Stage Presence,

Inc. to provide labor and services for the concert. Defendant-

Appellee Allen Newman was the owner of Stage Presence and, along

with defendant-appellee Matthew Weiner, one of the executive

producers of the concert. Plaintiffs were never paid for the

work that they did on the show.

     Stage Presence filed for bankruptcy on February 9, 2012,

Case No. 12-10525 (MEW)     (Bankr. S.D.N.Y.), and on November 2,

2015, plaintiffs instituted the adversary proceeding below, Adv.

Pro. No. 15-01392 (MEW)     (Bankr. S.D.N.Y.). According to the

Revised Amended Complaint     ("RAC"), which was filed on March 3,

2016, Stage Presence is a "loan-out corporation" through which

Newman sold his television production services over a period of

several decades. RAC   ~   27, BR Dkt. No. 21.   1   Together with Weiner,

Newman met the founders of a charity called Childhelp, which was




i "BR Dkt. No." refers to the docket entry number in the
adversary proceeding below, Adv. Pro. No. 15-01392 (MEW)           (Bankr.
S.D.N. Y.).

                                    2
planning to hold a benefit concert in California. Id.            ~~    33-34.

Weiner and Newman convinced Childhelp to turn the concert into a

televised event in Washington D.C. for which Weiner and Newman

would be the executive producers. Id.            ~   34. 2

      The producers entered into a contract with Childhelp to

confirm the arrangement, which Weiner signed on behalf of One

From Each Island, Ltd.            ("OFEI"), an entity that was never

legally formed.        Id.   ~~   35-36. OFEI agreed to assume all of the

production costs associated with the televised concert. Id.

~   35. The contract specified that "all employees hired by the

Producers shall be paid industry standard wages," and it

"place[d) the copyright in the tv production in the name of

OFEI, but create[d] no rights whatsoever on behalf of" Stage

Presence. Id.     ~~    39-40. The contract further "provide[d] that

Newman, Weiner and .              . OFEI were only entitled to fees from

sponsorship funds they raised, over and above all production

costs." Id.   ~   41.

       In addition to entering into a contract with Childhelp,

Weiner entered into an agreement on behalf of OFEI with Black

Entertainment Television ("BET"), a television station that


2 Gregory Marquette, a defendant below, also met with Childhelp
and was an executive producer. RAC ~ 34. He is not a defendant
here because he has been discharged via personal bankruptcy. ECF
No. 14, at 3 n.2.

                                           3
agreed to air the Childhelp concert in exchange for OFEI's

payment of BET's production expenses. Id.                ~   43. Although Newman

and Weiner planned to cover these costs (and the other costs

associated with the televised concert) through sponsorship and

advertising sales, id.      ~       31, they struggled to raise any money,

id.   ~    45. They nevertheless continued to represent that they had

arranged for financing and that Stage Presence would be

producing the show. Id.         ~    53. In particular, Newman made

repeated representations about funding to Allen Kelman, whom

Newman enlisted as a producer, and who hired individuals to work

on the show for Stage Presence. Id.              ~~   52-57, 73.

          The RAC alleged, for example, that Newman misrepresented

that he had arranged for financing at a February 5, 2010 meeting

at BET, at which Weiner and Kelman were present. Id.                  ~   53. The

RAC also alleged that Newman doctored an email to Kelman to

create the appearance that Stage Presence was going to receive a

$5 million loan from an entity called Geneve International Trust

("Geneve")      Id.~   55. In reality, the RAC alleged, the loan was

intended for Anguilla Music Production and Publishing, Ltd.

("AMPP"), another entity that was affiliated with Newman. Id.

~   57. And on a March 29 phone call, "Newman told Kelman that the

Show was 'good to go.'" Id.            ~   66. Throughout and after the show,




                                             4
the RAC alleged, Newman and Weiner continued to maintain the

appearance that everyone would get paid. See id.          ~~       67-72, 76.

       The concert took place on April 13, 2010, id.           ~    72, and

Stage Presence filed for bankruptcy on February 9, 2012, id.

~    10. On March 3, 2016, plaintiffs filed the RAC and brought

claims against Newman ~nd Weiner for breach of contract, fraud,

aiding and abetting fraud, unjust enrichment, tortious

interference with contract, and minimum wage violations. Id.

~~    111-78. With respect to the breach of contract claim,

plaintiffs alleged that Newman and Weiner could be held liable

under three theories: First, plaintiffs alleged, Newman and

Weiner were members of a de facto partnership or partnership by

estoppel with Stage Presence. Id.        ~   116. Second, plaintiffs

alleged that they were third-party beneficiaries of OFEI's

contracts with Childhelp and BET, that Weiner assumed personal

liability under those contracts, and that the contracts were

agreed to and at least partially performed by Newman and Weiner.

Id.    ~~   121-24. And third, plaintiffs alleged that Newman and

Weiner could be held liable under an alter ego or veil piercing

theory. Id.      ~   125.

        Defendants moved to dismiss, BR Dkt. Nos. 27, 30, and in a

Memorandum Decision issued on July 19, 2016, Bankruptcy Judge

Michael E. Wiles granted defendants' motions in part and denied


                                     5
them in part, BR Dkt. No. 46. As relevant here, the bankruptcy

court held that plaintiffs had failed to state a breach of

contract claim on a partnership by estoppel theory because the

RAC "d[id] not allege that Plaintiffs believed that a

partnership existed, or that any representation was made to

Plaintiffs themselves (during contract formation)   that the

individual defendants were 'partners' in any way, or that the

Plaintiffs entered into contracts with the expectation that a

partnership would bear the liability for payment." Id. at 9.

     The court also held that plaintiffs failed to state a

breach of contract claim on a third-party beneficiary theory

because "the provisions in both the Childhelp and the BET

[contracts] did not refer to Plaintiffs and did not express any

intent to confer contractual rights on the Plaintiffs

themselves." Id. at 11. Instead, the court held, the relevant

provisions in the contracts referred to "employees," and

plaintiffs were not employees.   Id. at 10. Furthermore, with

respect to Weiner, the court held that he did not execute the

contracts in his personal capacity. Id.

     Finally, regarding plaintiffs' alter ego/veil piercing

theory, the court held that the RAC adequately stated a claim

against Newman because it alleged that he "owned and controlled

Stage Presence, used it to conduct his own affairs, ignored


                                  6
corporate formalities and caused Stage Presence to engage in

transactions with Newman and with affiliated entities for which

no consideration was paid." Id. at 12. The court held that the

RAC did not state a claim against Weiner, however, because there

were no allegations that Weiner was an officer, director, or

employee of Stage Presence, or that he had any control over the

company. Id. at 12-13.

     Moving to plaintiffs' fraud and aiding and abetting claims,

the bankruptcy court held that the RAC failed to "identif [y] a
                            I

single statement made by Newman to Plaintiffs themselves

regarding the status of financing for the" concert. Id. at 14.

Instead, the RAC alleged only that Newman made misleading

statements to Kelman.    Id. Given that the RAC never alleged that

Kelman communicated these statements to plaintiffs or that

plaintiffs relied on these statements, the court held that

plaintiffs failed to state a fraud claim against Newman.     Id. at

15-16.

     Similarly, the court held that the RAC failed to identify

any misrepresentations communicated to plaintiffs by Weiner.       Id.

at 16. And with respect to omissions, the court held that

plaintiffs failed to allege that Weiner had an affirmative duty

to speak. Id.   In addition, regarding both Kelman and Weiner, the

court held that plaintiffs'     fraud claims were duplicative of


                                    7
their breach of contract claims. Id. at 16-17. Finally, as to

Weiner, the court held that plaintiffs failed to state a claim

for aiding and abetting because the RAC did not allege any

underlying fraud and because Weiner's silence did not constitute

substantial assistance. Id. at 17.

    After disposing of plaintiffs' fraud claims, the court held

that the RAC failed to state a claim for unjust enrichment

against Newman. Id. The court reasoned that "there [wa]s no

allegation that Newman received something of value that

belong[ed] to Plaintiffs themselves." Id. Instead, the RAC

alleged that "Newman took corporate opportunities that belonged

to Stage Presence." Id. The court concluded that this claim

belonged to Stage Presence and its estate, and although

plaintiffs "filed a separate motion seeking permission to pursue

this claim on behalf of the estate," the court deferred ruling

on that motion. Id.

     Finally, the court held that plaintiffs plausibly alleged

wage claims as to Newman and Weiner. Id. at 18-19. Accordingly,

the court denied defendants' motion to dismiss in that respect.

Id. at 19.

     After the bankruptcy court issued its decision on

defendants' motion to dismiss, Weiner moved for reconsideration

of the court's decision to allow plaintiffs' wage claims to


                                8
proceed. BR Dkt. No. 50. As relevant here, the court invited

additional briefing on the issue of whether plaintiffs' wage

claims were governed by New York or D.C. law, and it converted

Weiner's motion into a motion for summary judgment. BR Dkt.

No. 67. In a Memorandum Opinion issued on September 28, 2016,

the court held that the claims of plaintiffs Weusi Baraka

Chapman and Lloyd Jordan were governed by D.C. law and that the

three-year statute of limitations for claims brought under D.C.

labor law applied. Id. at 12-14. In so holding, the court

rejected plaintiffs' argument that New York's borrowing statute

- and, with it, New York's six-year statute of limitations -

should apply.   Id. Because plaintiffs did not bring their claims

for more than five years after the claims accrued, the court

held that the claims were time barred. Id. at 12.

     After the court granted summary judgment for Weiner on

plaintiffs' wage claims, plaintiffs moved for summary judgment

on their breach of contract/alter ego and wage claims against

Newman. BR Dkt. No. 80. Newman also moved for summary judgment

on these claims. BR Dkt. No. 82. On November 1, 2017, after

hearing argument on these motions, the court denied plaintiffs'

motion in its entirety and granted Newman's motion only with

respect to the wage and hour claim. BR Dkt. No. 92. The court

did not issue a written opinion but instead incorporated the


                                  9
reasons set forth on the record. See BR Dkt. No. 96 (transcript

of oral argument).

      The only relevant remaining claim after summary judgment

was the breach of contract/alter ego claim against Newman, which

went to a bench trial on October 11 and 12, 2018. The court

issued its bench decision on October 26, 2018. BR Dkt. No. 97.

As relevant here, the court began its analysis by noting that

"the separate existence and status of a corporation is not

lightly disregarded" and that "an owner ordinarily is not liable

for the debts incurred by a corporation." Id. at 14. Moreover,

the court explained, "Plaintiffs may pierce the corporate veil,

and impose liability on an owner, where the evidence shows that

the owner exercised complete domination over the corporation

with respect to the transaction at issue such that the

corporation had no separate identity, and that such domination

was used to commit a fraud or a wrong against the plaintiffs

that resulted in injury to the plaintiffs." Id. at 15.

     After listing a nonexclusive set of factors that courts

consider when determining whether a corporation is completely

dominated by its owner, the court described the relevant aspects

of Stage Presence. See id. at 15-17. The court noted, for

example, that Stage Presence had been owned by Newman since 1987

or 1988; that it had not always had its own offices; that Newman


                                10
had for some time been the sole director and employee; and that

formal director and shareholder meetings had not been held for

some time.   Id. at 16-17. The court also noted, however, that

Stage Presence did have its own offices for many years; that it

"ha[d) always retained counsel to provide legal advice, and

accountants to assist with bookkeeping and financial questions";

and that its "accountants may also at some point have served as

treasurers." Id.

     Furthermore, the court found:

     Stage Presence filed all of its required tax returns and
     maintained its corporate franchise. It kept its own
     separate books and records with the assistance of
     outside accountants. The outside accountants prepared
     annual financial statements for Stage Presence. Stage
     Presence always had bank accounts, and they were always
     separate from Mr. Newman's accounts. Stage Presence did
     not commingle funds with Mr. Newman. It did not pay
     personal expenses on behalf of Mr. Newman. It made some
     distributions to Mr. Newman, just as any corporation
     does if it has excess funds, but it did so only after a
     review by the outside accountants and a determination of
     what funds could safely be distributed in light of
     upcoming potential cash needs.

     Stage Presence obtained funding for its projects from
     some combination of retained cash or payments by
     advertising agencies, sponsors or other persons. It
     always contracted in its own name. Stage Presence hired
     payroll processing firms to handle payments to employees
     in connect ion with individual jobs. It also purchased
     insurance in its own name and for its own account. All
     licenses  and permits needed for productions were
     obtained in the name of Stage Presence itself.




                                 11
                  ,



Id. at 17. Given these facts,    the court concluded that Stage

Presence was not completely dominated by Newman.    Id. In

addition, the court reasoned that "the absence of other

directors, or of regular directors' meetings, or of directors'

minutes, is a sign of sloppiness, rather than an indication that

the separate existence of Stage Presence was or should be

ignored." Id. at 19. The court also rejected plaintiffs'

argument that the corporate veil should be pierced because Stage

Presence was undercapitalized. Id. at 20-21.

        As a final matter, the court addressed and rejected

plaintiffs' argument that Newman wrongfully used Stage Presence

to hire them. Id. at 21-22. The court explained that Newman was

not required to hire plaintiffs personally, and it noted that

"Plaintiffs knew and understood that they were entering into

contracts with Stage Presence." Id. at 22. Furthermore, the

court held, it was immaterial that Childhelp contracted with

OFEI,    rather than with Stage Presence, because plaintiffs

contracted with Stage Presence, and Stage Presence contracted

with Geneve for funding. See id. at 22-23. Here the court found,

contrary to plaintiffs' allegations, that Geneve agreed to loan

$5 million to Stage Presence, not to AMPP. Id. at 26-29. The

court also found that Newman genuinely believed that the funding

from Geneve would come through, and that "Newman and Stage


                                  12
Presence were the victims of fraud, not the perpetrators of it."

Id. at 25. Finally, the court found that the loan agreement

between Geneve and Stage Presence was real, thereby rejecting

plaintiffs' theory that the document was a sham. Id. at 26-29.

     On October 30, 2018, the court dismissed all remaining

claims and entered judgment. BR Dkt. Nos. 98-99. On November 9,

2018, plaintiffs filed a notice of appeal. BR Dkt. No. 101.

     On appeal, plaintiffs argue that the bankruptcy court

erred:    (1) by granting defendants' motions to dismiss

plaintiffs' breach of contract claim based on a partnership

theory;    (2) by granting Weiner's motion to dismiss plaintiffs'

breach of contract claim based on alter ego and other theories;

(3) by granting defendants' motions to dismiss plaintiffs'

fraud-based claims;    (4) by granting summary judgment for Weiner

on plaintiffs' wage claims;    (5) by granting summary judgment for

Newman on plaintiffs' wage claims;     (6) by denying plaintiffs'

motion for summary judgment on their breach of contract/alter

ego claim against Newman; and (7) by granting final judgment for

Newman on plaintiffs' breach of contract/alter ego claim. See

Plaintiff-Appellants' Opening Brief in Support of Their Omnibus

Appeal of Several Orders and the Final Judgment of the

Bankruptcy Court 15 ("AOB"), ECF No. 14.




                                  13
      Newman and Weiner have both filed opposition briefs. See

Brief for Defendant-Respondent, Allen Newman ("Newman Opp."),

ECF No. 15; Memorandum of Law of Defendant-Appellee Matthew

Weiner in Opposition to the Appeal of Plaintiffs-Appellants

("Weiner Opp."), ECF No. 16. In addition to contesting

plaintiffs' arguments, Weiner argues that this Court should

grant him attorneys' fees because plaintiffs' claims and appeal

against him are frivolous.

                              Analysis

 I.   Standard of Review

      "When a district court acts as an appellate court in an

appeal from an order of the bankruptcy court, its determination

is subject to plenary review." In re Dairy Mart Convenience

Stores, Inc., 411 F.3d 367, 371 (2d Cir. 2005) . 3 Accordingly,

this Court will "review the Bankruptcy Court's decision,

accepting its findings of fact unless they are clearly erroneous

and reviewing its legal conclusions de novo." In re Trico Marine

Servs.,   Inc., 340 F. App'x 55, 55 (2d Cir. 2009).

II.   Whether the Bankruptcy Court Properly Dismissed Plaintiffs'

      Breach of Contract Claim Based on a Partnership Theory




3 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                 14
        "To demonstrate the existence of a partnership, a plaintiff

must prove four elements:       (1) the parties' sharing of profits

and losses;      (2) the parties'   joint control and management of the

business;      (3) the contribution by each party of property,

financial resources, effort, skill, or knowledge to the

business; and (4)      the parties' intention to be partners." Kidz

Cloz,      Inc. v. Officially For Kids,     Inc., 320 F. Supp. 2d 164,

171 (S.D.N.Y. 2004). Even where no actual partnership exists,

"Section 27 of New York's Partnership Law states that when 'a

person, by words spoken or written or by conduct, represents

himself, or consents to another representing him to any one, as

a partner in an existing partnership .              , he is liable to any

such person to whom such representation has been made, who has,

on the faith of such representation, given credit to the actual

or apparent partnership.'" Milano by Milano v. Freed, 64 F.3d

91,   98    (2d Cir. 1995)   (quoting N.Y. P'ship Law§ 27).

        As relevant here, the RAC alleged that Newman and Weiner

met the founders of Childhelp, a charity that had planned a

benefit concert in California.        RAC~~    33-34. Defendants, while

"holding themselves out as .          . production 'partners,'

convinced Childhelp to allow them to turn the benefit into a

televised event .        . in Washington, D.C., of which they would

be the Executive Producers." Id.        ~   34. Defendants then entered


                                      15
into a contract with Childhelp in which they agreed to assume

all production costs, and which Weiner signed on behalf of OFEI,

an entity that was never legally formed.      Id.   ~~    35-36. Weiner

also entered into an agreement with BET on behalf of OFEI in

which BET agreed to air the Childhelp concert in exchange for

OFEI's payment of BET's production expenses.        Id.       ~    43.

    Although OFEI contracted with Childhelp and BET to assume

the costs of the production, Stage Presence ultimately "(i) was

the sole entity to contract with the Plaintiffs,              (ii) actually

paid BET $25,000 to air the Show,     (iii) paid the Executive

Producers' expenses, and (iv)   is obligated, according to [Stage

Presence's] schedules, to pay the Executive Producers $600,000

in producer fees for the Show." Id.    ~   114. The RAC alleged that

a partnership existed between Stage Presence, the Executive

Producers, and OFEI, and that defendants are estopped from

denying the existence of this partnership. Id.           ~~       116-117.

     As noted above, the bankruptcy court held that the RAC did

not state a breach of contract claim on a partnership by

estoppel theory because plaintiffs failed to allege that they

"believed that a partnership existed, or that any representation

was made to Plaintiffs themselves (during contract formation)

that the individual defendants were 'partners' in any way, or

that the Plaintiffs entered into contracts with the expectation


                                 16
that a partnership would bear the liability for payment." BR

Dkt. No. 46, at 9.

     On appeal, plaintiffs argue that the RAC adequately alleged

a partnership among Newman, Weiner, and Stage Presence. AOB 16.

There is no dispute, plaintiffs contend, that:   (1) "Weiner and

Newman, in concert, started a new business venture to earn

profits from the Show";   (2) Weiner and Newman "incurred debts

for each other   (~,   Stage Presence which indisputably was

owned solely by Newman hiring people and production vendors,

including the plaintiffs) while Weiner was signing contracts

with BET requiring OFEI to pay money to BET to air the show";

and (3) "money .     . was paid by Stage Presence (not OFEI)

which would redound to Weiner and Newman's personal benefit as

the Producers under the Childhelp Agreement with OFEI." Id.

Plaintiffs also argue that Weiner and Newman "repeatedly called

themselves 'partners.'" Id.

     In addition, plaintiffs argue, "Weiner's signature on the

Childhelp Agreement and BET Contracts on behalf of OFEI

was evidence of [a] partnership because a party who enters into

a contract on behalf of a nonexistent entity is personally

liable on the contract." Id. "Even after the bankruptcy petition

was filed," plaintiffs contend, defendants "continued to treat

it as a partnership, scheduling debts allegedly owed to Newman


                                 17
and Weiner, thereby showing [Stage Presence's] belief that OFEI

and [Stage Presence] are the same." Id. Plaintiffs argue that

the existence of a partnership "explains why Stage Presence

would incur debt with no right of recoupment or profit

potential," as well as "why Stage Presence would do the

production work, while allowing the copyright to be owned by

OFEI and the production fees to go to Newman and Weiner

personally under the clear terms of the Childhelp Agreement."

Id. at 17. Finally, plaintiffs argue, the bankruptcy court

failed to consider their arguments that defendants were de jure

or de facto partners. Id. at 17-18.

     After reviewing the arguments above, this Court concludes

that the bankruptcy court properly dismissed plaintiffs' breach

of contract claim based on a partnership theory. Plaintiffs

contracted with Stage Presence, and there are no allegations in

the RAC that establish a partnership between Stage Presence, on

the one hand, and Newman and Weiner, on the other. The RAC never

alleged that Newman and Weiner intended to form a partnership

with Stage Presence, and it did not allege that they intended to

share profits and losses with Stage Presence. If anything, the

RAC alleged, to the contrary, that Newman and Weiner hoped to

gain at Stage Presence's expense by using Stage Presence "as a




                                18
 shell corporation in which they could rack up debts while

 assigning profits and benefits elsewhere." RAC    ~   90.

       Furthermore, the RAC did not allege that Newman and Weiner

 held themselves out as Stage Presence's partners when Stage

 Presence hired plaintiffs, or that plaintiffs relied on any such

 representation. As Newman succinctly explains in his brief,

 plaintiffs have "failed to allege facts, or explain in their

 appeal brief, how it is that each of them separately entered

 into an employment agreement with a corporation they had dealt

 with before on other projects, but wound up in an employment

 relationship with a partnership that the corporation was

 supposedly a member of." Newman Opp. 18-19. Weiner similarly

 points out in his brief that "there is no allegation made in the

 [RAC] that anyone ever communicated to any of the Plaintiffs the

 existence of any partnership." Weiner Opp. 20.

       For these reasons, this Court affirms the bankruptcy

 court's dismissal of plaintiffs' breach of contract claim

 against Newman and Weiner insofar as that claim was based on a

 partnership theory.

III.   Whether the Bankruptcy Court Otherwise Properly Dismissed

       Plaintiffs' Breach of Contract Claim Against Weiner

       Under New York law, "piercing the corporate veil requires a

 showing that:   (1)   the owners exercised complete domination of


                                    19
the corporation in respect to the transaction attacked; and (2)

that such domination was used to commit a fraud or wrong against

the plaintiff which resulted in plaintiff's injury." Morris v.

New York State Dep't of Taxation & Fin., 623 N.E.2d 1157, 1160-

61   (N.Y. 1993). As noted above, the bankruptcy court held that

the RAC did not state a claim against Weiner under a veil

piercing theory because there were no allegations that Weiner

was an officer, director, or employee of Stage Presence, or that

he had control over the company. BR Dkt. No. 46, at 12-13.

      On appeal, plaintiffs argue that the bankruptcy court

erroneously concluded that Weiner could not be Stage Presence's

alter ego because he was not alleged to be a shareholder. AOB

24; see Freeman v. Complex Computing Co., 119 F.3d 1044, 1051

(2d Cir. 1997)   ("[A]n individual who exercises sufficient

control over the corporation may be deemed an equitable owner,

notwithstanding the fact that the individual is not a

shareholder of the corporation."). Furthermore, plaintiffs

argue, "because of Weiner's partnership with Newman, he through

the partnership had Newman's control." AOB 24.

      This Court agrees with the bankruptcy court that the RAC

failed to allege that Weiner had control over Stage Presence,

let alone the "complete domination" that is required to

establish liability under a veil piercing theory. Moreover, the


                                 20
Court concludes that the RAC failed to establish that Weiner and

Newman were partners, and Weiner therefore cannot be held liable

on this basis. Accordingly, this Court affirms the bankruptcy

court's decision to dismiss plaintiffs' breach of contract claim

against Weiner insofar as that claim was based on a veil

piercing theory.

IV.   Whether the Bankruptcy Court Properly Dismissed Plaintiffs'

      Fraud-Based Claims Against Newman and Weiner

      "To state a cause of action for fraud, a plaintiff must

allege a representation of material fact, the falsity of the

representation, knowledge by the party making the representation

that it was false when made,      justifiable reliance by the

plaintiff and resulting injury." Kaufman v. Cohen, 760 N.Y.S.2d

157, 165 (1st Dep't 2003). "A third party can recover damages

for a fraudulent misrepresentation if he can establish that he

relied upon it to his detriment, and that the defendants

intended the misrepresentation to be conveyed to him." Peerless

Mills,   Inc. v. AT&T, 527 F.2d 445, 450     (2d Cir. 1975).

      Under Rule 9(b) of the Federal Rules of Civil Procedure -

made applicable to adversary proceedings through Rule 7009 of

the Federal Rules of Bankruptcy Procedure - a plaintiff must

"(l) specify the statements that the plaintiff contends were

 fraudulent,   (2)   identify the speaker,   (3) state where and when


                                    21
the statements were made, and (4) explain why the statements

were fraudulent." Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290

(2d Cir. 2006). "In cases where the alleged fraud consists of an

omission and the plaintiff is unable to specify the time and

place because no act occurred, the complaint must still allege:

(1) what the omissions were;   (2) the person responsible for the

failure to disclose;   (3) the context of the omissions and the

manner in which they misled the plaintiff, and (4) what

defendant obtained through the fraud." Odyssey Re (London) Ltd.

v. Stirling Cooke Brown Holdings Ltd., 85 F. Supp. 2d 282, 293

(S.D.N.Y. 2000). Moreover, where a fraud claim is grounded in an

alleged omission, "there must be a showing that a duty of

disclosure existed." Aaron Ferer & Sons Ltd. v. Chase Manhattan

Bank, Nat. Ass'n, 731 F.2d 112, 123 (2d Cir. 1984).

     Finally, "[a] fraud claim should be dismissed as redundant

when it merely restates a breach of contract claim,   ~,     when

the only fraud alleged is that the defendant was not sincere

when it promised to perform under the contract." First Bank of

Americas v. Motor Car Funding, Inc., 690 N.Y.S.2d 17, 20-21    (1st

Dep't 1999). A fraud claim may nevertheless "be maintained where

a plaintiff pleads a breach of duty separate from, or in

addition to, a breach of the contract." Id. at 21. For example,

"a misrepresentation of present facts is collateral to the


                                 22
contract (though it may have induced the plaintiff to sign the

contract) and therefore involves a separate breach of duty." Id.

     As relevant here, the RAC alleged that Newman made repeated

misrepresentations about funding to Kelman, whom Newman enlisted

as a producer and who hired individuals to work on the show for

Stage Presence. RAC          ~~   52-57, 73. The RAC alleged, for example,

that Newman misrepresented that he had arranged for financing at

a February 5, 2010 meeting at BET, at which Weiner and Kelman

were present. Id.    ~       53. In addition, the RAC alleged that Newman

doctored an email to Kelman to create the appearance that Stage

Presence was going to receive a $5 million loan from Geneve,

when the loan was actually intended for AMPP.                 Id.   ~~   55, 57. And

on a March 29 phone call, "Newman told Kelman that the Show was

'good to go.'" Id.       ~    66. Furthermore, the RAC alleged, Weiner

knew that Newman's representations were false and that others

would rely on them, but he said nothing. Id.              ~    54. The RAC also

alleged that Newman and Weiner continued to maintain the

appearance that everyone would get paid, both throughout and

after the production of the show. See id.            ~~   67-72, 76.

     The bankruptcy court held that these allegations were

insufficient to state fraud-based claims against Newman or

Weiner. BR Dkt. No. 46, at 14-16. The court explained that the

RAC failed to "identif[y) a single statement made by Newman to


                                          23
Plaintiffs themselves regarding the status of financing." Id. at

14. Instead, the RAC alleged only that Newman made misleading

statements to Kelman.   Id. Because the RAC never alleged that

Kelman communicated these statements to plaintiffs - and because

the RAC never alleged that plaintiffs relied on these statements

- the court held that the RAC did not plausibly allege fraud as

to Newman.   Id. at 15-16.

     Moving to Weiner, the court similarly held that the RAC

failed to identify any misrepresentations communicated to

plaintiffs. Id. at 16. Furthermore, the court held, the RAC did

not allege fraud against Weiner based on his alleged omissions

because it did not establish an affirmative duty to disclose.

Id. And because the RAC failed to allege fraud as to either

defendant, the court concluded, it also failed to allege aiding

and abetting as to Weiner.    Id. at 17. As a final matter, the

court reasoned that,    for both Newman and Weiner, plaintiffs'

fraud claims were duplicative of their breach of contract

claims, and the RAC did not allege that plaintiffs were

fraudulently induced to contract with defendants.    Id. at 16-17.

     This Court agrees with the bankruptcy court that the RAC

failed to state fraud-based claims against Newman or Weiner.

Even assuming - contrary to the bankruptcy court's ultimate

findings at trial - that Newman knowingly made false


                                  24
representations to Kelman regarding the show's funding status,

the RAC is devoid of allegations that Kelman conveyed these

representations to plaintiffs, or that plaintiffs relied on

these representations to their detriment. At oral argument of

the instant appeal, the Court pressed plaintiffs' counsel to

identify a single such representation, and plaintiffs' counsel

was unable to do so. See Transcript dated March 22, 2019, at

3:3-6:23. This deficiency is enough to doom the RAC's fraud

claim against Newman and its aiding and abetting claim against

Weiner, and the Court accordingly aff 1rms the dismissal of each

of these claims.4

V.   Whether the Bankruptcy Court Properly Granted Summary

     Judgment for Weiner on Plaintiffs' Wage Claims

     In the RAC, plaintiffs Chapman and Jordan brought claims

for minimum wage violations under the New York Labor Law

("NYLL") and,   in the alternative, under Washington D.C.'s

minimum wage law. RAC   ~~   172-78. The statute of limitations is

six years under New York law and three years under D.C. law. See

N.Y. Lab. Law§ 198; D.C. Code Ann. § 32-1308. In addition,

under New York's borrowing statute, "[a]n action based upon a


4 Because the Court affirms the dismissal on these grounds, it
does not address the bankruptcy court's other conclusions, such
as its conclusion that plaintiffs' fraud claims were duplicative
of their breach of contract claims.

                                   25
cause of action accruing without the state cannot be commenced

after the expiration of the time limited by the laws of either

the state or the place without the state where the cause of

action accrued, except that where the cause of action accrued in

favor of a resident of the state the time limited by the laws of

the state shall apply." N.Y. C.P.L.R. 202.

     The bankruptcy court denied defendants' motions to dismiss

plaintiffs' wage claims, BR Dkt. No. 46, at 18-19, and Weiner

subsequently moved for reconsideration, BR Dkt. No. 50. After

inviting additional briefing on the issue of whether plaintiffs'

wage claims were governed by New York or D.C. law, the

bankruptcy court converted Weiner's motion into a motion for

summary judgment. BR Dkt. No. 67. In a Memorandum Opinion issued

on September 28, 2016, the court held that plaintiffs' wage

claims were governed by D.C. law and that the three-year statute

of limitations for claims brought under D.C. labor law applied.

Id. at 12-14. In so holding, the court rejected plaintiffs'

argument that New York's borrowing statute - and, with it, New

York's six-year statute of limitations - should apply. Id.

Because plaintiffs did not bring their claims for more than five

years after the claims accrued, the court held that the claims

were time barred. Id. at 12.




                                26
     On appeal, plaintiffs argue that their wage claims are

governed by New York law because "Chapman and Jordan reside in

New York, were recruited and hired in New York, by Stage

Presence, a New York corporation via its agent, Kelman, a New

Yorker,   [and]   [ t] hey were also to be paid after the Show in New

York via a payroll to be prepared by Media Services, another New

Yorker." AOB 26 (citations omitted). Plaintiffs argue that the

bankruptcy court erred because it "relied on cases holding that

there is a 'presumption' that statutes do not have

extraterritorial effect to conclude [that plaintiffs] had no

protection under the NYLL, without ever even considering whether

the presumption might be overcome in this case." Id.

     This Court disagrees. "Under New York Law, it is a settled

rule of statutory interpretation, that unless expressly stated

otherwise, no legislation is presumed to be intended to operate

outside the territorial jurisdiction of the state enacting it."

Rodriguez v. KGA Inc., 64 N.Y.S.3d 11, 12 (1st Dep't 2017).

Article 19 of the NYLL, moreover - which contains the provision

under which plaintiffs sue - has a "Statement of public policy"

that provides that it was enacted to cover "persons employed in

some occupations in the state of New York." N.Y. Lab. Law       §   650.

Accordingly, the Court concludes that the NYLL does not cover

wage claims brought by Chapman and Jordan for work performed in


                                    27
D.C. See Rodriguez, 64 N.Y.S.3d at 13 ("Since th[is] statute[]

do[es] not expressly apply on an extraterritorial basis,

plaintiffs' claims under th[is] provision[], based on labor

performed exclusively outside New York, do not state a cause of

action under .    . Article 19        •   ff )   •




     In so holding, this Court joins a chorus of courts in this

District that have reached the same conclusion. See, e.g.,

Warman v. Am. Nat'l Standards Inst., No. 15-cv-5486 (RA), 2016

WL 3676681, at *2 (S.D.N.Y. July 6, 2016)            ("As NYLL is silent on

its extraterritorial application, courts in this district have

held that it does not apply extraterritorially."); Magnuson v.

Newman, No. 10 Civ. 6211   (JMF), 2013 WL 5380387, at *5 (S.D.N.Y.

Sept. 25, 2013)   ("[T]he statute does not apply to people who

work outside of the State of New York."); O'Neill v. Mermaid

Touring Inc., 968 F. Supp. 2d 572, 579 (S.D.N.Y. 2013)            ("Nothing

in the statute suggests that the legislators intended to give

persons who were outside New York the right to come to New York

to sue their employers."). Moreover, plaintiffs concede on

appeal that D.C labor law also does not apply to their claims.

See Transcript dated March 22, 2019, at 7:2-3. As a result,

plaintiffs have identified no statute under which they may bring

their wage claims, and this Court therefore affirms the

dismissal of plaintiffs' wage claims.


                                 28
VI.   Whether the Bankruptcy Court Properly Granted Summary

      Judgment for Newman on Plaintiffs' Wage Claims

      After the bankruptcy court granted summary judgment for

Weiner, plaintiffs and Newman cross-moved for summary judgment

on, inter alia, plaintiffs' wage claims against Newman. BR Dkt.

Nos. 80, 82. On November 1, 2017, after hearing oral argument,

the court denied plaintiffs' motion and granted Newman's motion

with respect to the wage claims. BR Dkt. No.   92.

      On appeal, plaintiffs argue that Newman waived his statute

of limitations defense because he "never moved to amend his

answer and failed to raise this defense until he moved for

summary judgment, years into the proceeding." AOB 32.

      This Court disagrees. A "court may consider the merits of

an affirmative defense .      raised for the first time at the

summary judgment stage, so long as the plaintiff has had an

opportunity to respond." Astor Holdings,   Inc. v. Roski, 325 F.

Supp. 2d 251, 260 (S.D.N.Y. 2003). Here there is no question

that plaintiffs had an opportunity to respond to Newman's

statute of limitations defense, as Weiner had already raised an

identical defense. Because plaintiffs were not prejudiced by

Newman's failure to raise the defense in his answer, the Court

holds that it was permissible for the bankruptcy court to

consider it. See Curry v. Syracuse, 316 F.3d 324, 331   (2d Cir.


                                29
 2003). The Court accordingly affirms the bankruptcy court's

 grant of summary judgment for Newman on plaintiffs' wage claims.

VII.   Whether the Bankruptcy Court Properly Denied Plaintiffs'

       Motion for Summary Judgment on Their Breach of

       Contract/Alter Ego Claim Against Newman

       As noted above, the bankruptcy court denied both parties'

 motions for summary judgment on plaintiffs' breach of

 contract/alter ego claim against Newman. BR Dkt. No. 92. On

 appeal, plaintiffs argue that the bankruptcy court erred in

 denying their motion. AOB 18.

       Although plaintiffs acknowledge that "an appeal will not

 ordinarily lie" where "judgment against a party upon trial .

 follows denial of that party's pre-trial motion for summary

  judgment," Pahuta v. Massey-Ferguson,   Inc., 170 F.3d 125, 130-31

  (2d Cir. 1999), they argue that "this rule does not apply where

 the district court's error was purely one of law," Schaefer v.

 State Ins. Fund, 207 F.3d 139, 142 (2d Cir. 2000); see

 Plaintiff-Appellants' Reply Brief in Further Support of Their

 Omnibus Appeal of Several Orders and the Final Judgment of the

 Bankruptcy Court 5 ("Reply"), ECF No. 17. First, plaintiffs

 argue, the bankruptcy court failed to consider their theory that

 Stage Presence was acting as Newman's agent and that Newman

 could thus be held liable under the New York Court of Appeals'


                                  30
decision in Walkovszky v. Carlton, 223 N.E.2d 6 (N.Y. 1966). See

Reply 6. Second, plaintiffs argue that the bankruptcy court

erroneously required them to prove that Newman subjectively

believed that he would not be able to pay them.   Id. at 5.

     The Court rejects both of plaintiffs' arguments. Beginning

with plaintiffs' contention that the bankruptcy court ignored

their "agency" liability theory, plaintiffs never raised

Walkovszky in their summary judgment papers, see BR Dkt. No. 81,

and they mentioned the agency theory only briefly at oral

argument, see BR Dkt. No. 96, at 8:14-15. Furthermore,

plaintiffs have not shown that the bankruptcy court ignored the

factors relevant to such a theory. The Second Circuit has

explained that courts evaluating agency liability claims should

consider "whether the corporation is a shell being used by the

individual shareowners to advance their own purely personal

rather than corporate ends," Wm. Passalacqua Builders, Inc. v.

Resnick Developers S., Inc., 933 F.2d 131, 138 (2d Cir. 1991),

and plaintiffs have put forth no evidence that the bankruptcy

court failed in this regard.   5




5 Although the bankruptcy court did not issue a written opinion
on its denial of summary judgment, it incorporated its
statements made on the record. BR Dkt. No. 92. There, the court
expressed skepticism about plaintiffs' alter ego claims because
"the facts don't suggest that Stage Presence had no independent


                                   31
        Neither have plaintiffs shown that the bankruptcy court

  required them to prove that Newman subjectively believed he

  would not be able to pay them.   Instead, the court stated at oral

  argument that summary judgment was not warranted because much of

  plaintiffs' case was "based on [plantiffs'] contentions of Mr.

  Newman's beliefs, intent, plans, knowledge, and [plaintiffs']

  assertions about records that might have been falsified." BR

  Dkt. No. 96, at 9:2-4. The court concluded that these issues

  were not appropriate for resolution on summary judgment, but

  were better suited for trial. See id. at 9:4-5. This Court

  agrees, and it finds at the minimum that the bankruptcy court

  did not commit the kind of pure legal error that would make

  review of the court's denial of summary judgment appropriate.

  Accordingly, the bankruptcy court's denial of summary judgment

  is affirmed.

VIII.   Whether the Bankruptcy Court Properly Ruled for Newman at

        Trial on Plaintiffs' Breach of Contract/Alter Ego Claim

        As discussed, plaintiffs' breach of contract/alter ego

  claim went to a bench trial on October 11 and 12, 2018, and the

  bankruptcy court issued a decision in Newman's favor on October



  existence." BR Dkt. No. 96, at 8:21-23. This comment suggests
  that the court did consider factors relevant to an agency
  liability theory.

                                   32
26, 2018. BR Dkt. No.   97. On appeal, plaintiffs repeat the

argument above that the bankruptcy court applied the wrong legal

standard because it thought "the sole issue of fact needed to be

tried was whether Newman subjectively believed that money would

be generated from the Show and contributions sufficient to allow

him to fund Stage Presence and thereby pa[y] the plaintiffs."

AOB 25. Plaintiffs argue that the court's factual findings were

clearly erroneous because "[t]he record is replete with evidence

of lies and false statements to the court .       [and]   [t]here is

no way Newman acted in good faith." Id. Finally, in their reply

brief, plaintiffs appear to repeat their argument above that the

court failed to consider an "agency" theory at trial. Reply 6.

      After reviewing plaintiffs' arguments, the Court concludes

that the bankruptcy court correctly entered judgment for Newman.

As noted, proving an alter ego claim "requires a showing that:

(1)   the owners exercised complete domination of the corporation

in respect to the transaction attacked; and (2)   that such

domination was used to commit a fraud or wrong against the

plaintiff which resulted in plaintiff's injury." Morris,      623

N.E.2d at 1160-61. Here, the bankruptcy court explained in

meticulous detail "that the separate corporate existence of

Stage Presence was honored and recognized and that there was an

absence of the type of domination and disregard of corporate


                                 33
form that would be needed to sustain the remedy of piercing the

corporate veil." BR Dkt. No. 97, at 21; see id. at 17

(describing the ways in which "the separate corporate existence

of Stage Presence was scrupulously guarded and observed") . These

findings were not clearly erroneous, and they support the

bankruptcy court's conclusion that Newman did not dominate Stage

Presence in the manner necessary to pierce the corporate veil.

      That Newman did not dominate Stage Presence is sufficient

grounds to enter judgment for him on plaintiffs' alter ego

claim. And this conclusion is not altered by plaintiffs'

sweeping reference to Newman's "lies and false statements."

Moreover, plaintiffs fail to establish that the bankruptcy court

ignored their agency liability theory. As explained, "[t]he

critical question" in assessing an agency liability claim "is

whether the corporation is a shell being used by the individual

shareowners to advance their own purely personal rather than

corporate ends." Wm. Passalacqua Builders, 933 F.2d at 138; see

id.   ("Where there is proof that defendants were doing business

in their individual capacities to suit their own ends -

shuttling their own funds in and out without regard to the

corporation's form -   this sort of activity exceeds the limits of

the privilege of doing business in a corporate form and warrants

the imposition of liability on individual stockholders.").


                                 34
      Here, the bankruptcy court found "that in all important

operational and financial respects the separate existence of

Stage Presence was honored and fully respected." BR Dkt. 97, at

19. Furthermore, the court found that "Stage Presence did not

commingle funds with Mr. Newman," and "[i]t did not pay personal

expenses on behalf of Mr. Newman." Id. at 17. These findings are

not clearly erroneous, and taken together with the court's other

findings,   they suggest strongly that Stage Presence was a real

corporation, rather than an agent of Newman's that existed to

advance his personal interests. As the bankruptcy court stated:

"The mere fact that Mr. Newman employed Stage Presence as [a]

contracting entity was not itself in any way an abuse of the

privilege of doing business in the corporate form. That is the

whole reason why Stage Presence existed, and it was a legitimate

reason." Id. at 22.

      Accordingly, the Court affirms the bankruptcy court's

decision after trial to rule for Newman on plaintiffs' breach of

contract/alter ego claim.

IX.   Whether Weiner Should Be Awarded Attorneys' Fees

      Under 28 U.S.C § 1927, "[a]ny attorney or other person

admitted to conduct cases in any court of the United States or

any Territory thereof who so multiplies the proceedings in any

case unreasonably and vexatiously may be required by the court


                                 35
to satisfy personally the excess costs, expenses, and attorneys'

fees reasonably incurred because of such conduct." Rule 8020(a)

of the Federal Rules of Bankruptcy Procedure similarly gives

district courts discretion to award sanctions for frivolous

appeals. In the instant case, Weiner requests sanctions because

"Plaintiffs' counsel's actions in pursuing this frivolous appeal

against Weiner [are] so completely without merit as to require

the conclusion that i[t] must have been undertaken for an

improper purpose or in bad faith." Weiner Opp. 34.

     Although it may be that plaintiffs have not presented the

most compelling case on appeal, the Court does not conclude that

their arguments and conduct have been frivolous,

"unreasonabl[e]," or "vexatious[]." Accordingly, Weiner's

request is denied.

                            Conclusion

     In sum, the bankruptcy court's orders are affirmed in all

relevant respects, and Weiner's request for sanctions is denied.

     Clerk to enter judgment.

     SO ORDERED.

 Dated:   New York, NY
          May   ~'   2019                JED S. RAKOFF, U.S.D.J.




                                36
